Citation Nr: 1541280	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for lumbosacral strain.

In an April 2008 substantive appeal, the Veteran requested a Board hearing.  The hearing request was subsequently withdrawn in September 2010.

In November 2010, the Board reopened the Veteran's claim and remanded the matter for additional development.  In April 2012, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a Joint Motion for Remand (Joint Motion), which set aside the April 2012 Board decision, and remanded the matter to the Board for further development or adjudication consistent with the Joint Motion.  In February 2014 and again in October 2014, the Board remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets that it must again develop the claim prior to adjudication, in order to fulfill the requirements of the Joint Motion.  

The Veteran contends that he has back disability related to service.  Evidence of record raises questions as to whether a back disability existed prior to service, whether any such disability was aggravated in service, and whether other current disability developed in service.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for medical conditions actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that a defect, disease or disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2015).

Pertinent to the matter on appeal, the Veteran's service treatment records show that he reported a history of "[l]ameness when he works too hard" during a pre-induction physical in February 1951.  Clinically, his spine was found to be normal.  At the time of his service entrance examination in February 1952, it was noted that the Veteran "[s]till complain[ed] of low back pain on heavy lifting or working too hard (lameness)."  Objectively, his spine was again found to be normal.

A letter from a private physician, Chris G. Ronson, M.D., dated in May 1952 (during service), noted that the Veteran had been treated on various occasions for severe back aches and cramps.  The physician reported that the Veteran had been diagnosed with "chronic lumbar sacr[al] strain" and that "it was advised that slight work be done and no heavy lifting, etc."  In December 1952, the Veteran presented for in-service treatment with complaints of back pain.  It was noted that he had a statement from a private physician indicating that he had sacroiliac strain.  He was treated with heat and rest.

In January 1953, the Veteran presented for treatment with complaints of constant low back pain for one year.  It was noted that he had been seen in the past by a doctor who had diagnosed him with lumbosacral strain.  It was also noted that he was to have been seen by a therapist, but that he had been sent overseas.  He reported mild low back pain with some radiation down the lateral aspect of the left thigh and some numbness of the left leg.  X-rays were ordered.
 
A January 1953 X-ray report reflects that the Veteran had a 14-year history of low back pain, with radiation down the left thigh and numbness.  X-rays were interpreted to reveal wedging of the bodies of L1 and L2 "which may represent natural change or an old injury."  There was slight lipping of the superior surfaces of L4 and L5, and no evidence of change in the configuration of intervertebral spaces or alignment of the vertebrae.

Also in January 1953, the Veteran received a local injection of 10cc of procaine from a Dr. Van Ess.  It was noted that the Veteran had coccodemia and that X-rays were negative.  Later that month, the Veteran presented for treatment by Dr. Van Ess and reported no relief.  A rectal examination was negative.  The coccyx was massaged.  A February 1953 record reflects that the Veteran was seen by a Dr. Hitzig, that he was "back strapped," and that he was to see Dr. Van Ess in a week.  A March 1953 treatment note from Dr. Van Ness shows that the Veteran's back was injected with procaine with some relief of pain.  Another note from Dr. Van Ess, dated the next day, notes "[b]ack strapped."  Thereafter, the Veteran's service treatment records reflect no further complaints or findings relative to the low back until the time of his service separation examination in January 1954.  At that time, he had a present complaint of "back injury, defect."  Objectively, his spine was noted to be "abnormal," but without tenderness or limitation.

Later in January 1954, the Veteran filed a claim for service connection for a back injury.  He indicated that he had received treatment for the condition from Dr. Ronson in 1951 (i.e., prior to service).

A February 1954 lay statement from J.F.J. indicates that the Veteran constantly complained of back aches during service, while stationed in New York; that he was then under doctors' care; that he had applied heat treatments at home; and that he had worn a back strap at times.  The lay statement also indicates that, while serving overseas, the Veteran wrote home a number of times "and mentioned how he had many needles in his back."  J.F.J. stated that, as far as he knew, the Veteran started complaining about his back around December 1952.

On VA examination in February 1954, the Veteran complained of back pain.  He reported he had fallen and injured his back in December 1952.  He indicated that he had been in quarters for about two months, but was not hospitalized, and that he had had trouble ever since.  He reported that his back was stiff in the morning; that it limbered up after he got going during the day; and that he could not do work that required heavy lifting.  He indicated that the pain was aggravated by standing and that it started to refer down the left leg around June 1953.

Upon VA physical examination in February 1954, the Veteran had a slight left dorsal lumbar curvature and decreased lumbar lordosis.  His hips were level, with normal motion, his legs equal while lying, and lumbar motion was noted to be "free."  Straight leg raising was also noted to be free, to 60 degrees.  Ankle jerks were diminished and knee jerks were not present.  X-rays were interpreted as "essentially negative," with a straightening of the lumbar lordosis; lumbar ribs on both sides of the vertebral bodies of L1, which were of no significance; no significant abnormality of any of the lumbar vertebrae; intact intervertebral spaces; and normal sacroiliac joints.  The examiner noted that the X-rays were negative "except for a sharp decrease in the lumbo sacral angle."  The final diagnosis was "lumbo sacral strain, subjective symptoms only."

In a May 1977 statement, the Veteran reported that he had had back pain prior to service, but that he had reinjured his back during service, and subsequently experienced new symptoms; more specifically, numbness and radiating pain in his left leg.  He maintained that he continued to have back problems and that service connection was warranted on the basis of aggravation.

A February 1967 letter from Dr. Arthur C. Peckham, received in February 2008, shows that the Veteran was treated from December 1966 to February 1967 for an injury that occurred in December 1966.  A related letter, also dated in February 1967, shows that the Veteran filed for workmen's compensation.
 
A December 1971 treatment record, received in March 2008, indicates that the Veteran developed acute pain in the low back after he moved a bingo table by himself while working as a steward for the Knights of Columbus in December 1966.  It was noted that he had been treated with manipulations, analgesics, and a back brace; that he had been off work for about 12 weeks; and that, since that time, he had noted intermittent episodes of acute pain in his back which were really quite disabling.  X-rays were interpreted to reveal a definite narrowing of the L-5, S-1 disc space; evidence of an old mild compression deformity at L-2 with anterior spurring both superiorly and inferiorly; and no other abnormalities.  The diagnostic impression was that he had intermittent discogenic low back pain.

Private treatment records dated in the 1970s reflect ongoing complaints of low back pain with treatment that included injections of Xylocaine and Celestone.  A September 1975 treatment record shows that the Veteran's back pain was more or less stabilized; that physical findings were essentially unchanged with fairly good motion, no list or spasm, and no neurologic deficit in either lower extremity; and that he was left with a mild permanent disability in his back.  He was discharged to be seen on an "as needed" basis.  An "Attending Physician's Supplementary Report," apparently prepared by the Veteran's treating physician for the Workmen's Compensation Board, reflects the physician's conclusion that the Veteran's work injury was the "competent producing cause of the injury or disability sustained."

A May 1999 private X-ray report reflects findings of severe generalized degenerative disc and osteoarthritic disease of the lumbar spine and mild osteoarthritis of the sacroiliac joints.  March 2008 and August 2009 VA treatment records show a full range of motion of the lumbar spine with no kyphosis, scoliosis, lordosis, or paraspinal muscle spasm.  Another record reflects his assertions to the effect that he has back pain as a result of a spinal tap in service.

A December 2010 VA examination was conducted.  He reported tripping and falling during physical training in service and later seeking treatment for his back.  The examiner noted that the Veteran's pain began before service, and observed that it sounded like he had been treated with a pain block, described by the Veteran as a spinal tap, during service.  The examiner also noted that the Veteran had worked in construction after service, and that he had been treated for a work-related back injury.  Following an examination of the Veteran, and review of his claims file, the examiner diagnosed severe osteoarthritis of the lumbar spine.  The examiner was asked to offer opinions regarding the etiology of any current low back disability and any preexisting low back injury.  However, she did not provide an adequate rationale for her opinion and did not provide opinions for all questions asked.  An addendum was obtained, but the opinion still included an incomplete rationale and did not address all issues.

Due to the inadequacy of the VA examination, the Board requested an opinion from a VA medical expert in November 2011.  The expert was asked to indicate, among other things, whether the Veteran had a chronic low back condition prior to service and, if so, whether the condition underwent a permanent worsening during service, and whether such permanent worsening, if any, was due to the normal progression of the disorder.  After reviewing the claims file, the expert (a VA neurosurgeon) concluded that the Veteran had a low back disability prior to service; that he did not sustain a new back injury of significance during service; and that the pre-service disability was not aggravated during service.  In support of his opinion, the examiner pointed out, among other things, that the descriptions of X-ray abnormalities noted in January 1953 (during service) and December 1971 (approximately 26 years after service) were virtually identical.

The Board relied on these opinions to support its denial of the claim in April 2012.  As the March 2013 Court-granted Joint Motion found, in so doing the Board erred in burden-shifting and using the wrong evidentiary standard for overcoming the presumption of soundness, and additionally erred in failing to make a credibility determination for the appellant's lay statements of increased subjective back symptoms in service.

Thus, in this case, as shown by the evidence of record as reviewed above, the Veteran had a back disability prior to service, but this disability was not found upon service entrance examination, and hence the presumption of soundness applies, and must be overcome by VA, not by the Veteran, for the claim for service connection to be denied.  To do so requires clear and unmistakable evidence both that the back disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  However, the no-aggravation requirement for overcoming the presumption of soundness requires affirmant evidence of no aggravation, and cannot merely rely on "insufficient evidence of aggravation."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

A VA examination was conducted in April 2014; however, the examiner failed to address relevant evidence of injury or disability in service, including the Veteran's report of having fallen in service and the finding upon service separation examination of an abnormal spine.  The examiner also failed to address whether it was at least as likely as not that a current back disability was causally related to service, which must be addressed if the presumption of soundness is not overcome.  

The Board accordingly remanded the claim in October 2014 for an examination to be conducted by a VA neurosurgeon or orthopedic spine surgeon, to address such questions as were raised in the case, pertaining to overcoming the presumption of soundness, pre-existing (pre-service) conditions of the spine, and otherwise of any causal link to service.  Upon remand, the AOJ obtained a December 2014 opinion by a supervisor of the physician's assistant who provided the April 2014 examination, endorsing that physician's assistant's findings and conclusions.  However, as the Veteran's representative pointed out in a September 2015 post-remand brief, that physician providing the December 2014 endorsement of the April 2014 report's findings and conclusions was neither a neurosurgeon nor an orthopedic spine surgeon.  Hence, the Board's remand requirements were not substantially fulfilled by the endorsement of the April 2014 examination report.  

A further examination was conducted in June 2015 by a VA nurse practitioner, and following this an opinion was obtained from S.M., M.D., an orthopedic spine surgeon, dated in July 2015, based on review of the record.  The Board in October 2014 did not require a further VA examination unless necessary.  The neurosurgeon or orthopedic spine surgeon was then to answer questions posed by the Board's remand.  

Unfortunately, the opinions provided by the orthopedic spine surgeon in July 2015 are not substantially responsive to the questions posed in the Board's October 2014 remand.  The examiner did not address whether there was clear and unmistakable evidence that back disorder did not increase in severity during service beyond its natural course, as required to ascertain whether VA has overcome the presumption of soundness.  38 U.S.C.A. § 1111.  Hence, the remand requirements were not substantially fulfilled, necessitating further remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from the physician who provided the July 2015 opinion.  If that examiner finds that an examination is necessary, one shall be provided by a VA neurosurgeon or orthopedic spine surgeon.  An examination by a physician's assistant or nurse practitioner or general physician followed by evidentiary review by a VA neurosurgeon or orthopedic spine surgeon is not equivalent, and hence will not be adequate remand development.  All pertinent records should be made available to and reviewed by the examiner.  The examiner must review this remand.  The examiner must provide a complete explanation for all opinions provided.  

The examiner should answer the following:

First, the examiner must provide an opinion regarding whether the Veteran's low back disorder clearly and unmistakably (undebatably) was not aggravated by service?  The evidence on support of such a conclusion must be affirmative.  
In providing this opinion, the examiner must address the following:  1) service treatment records; 2) private and VA medical records: 3) the Veteran's lay statements, including the Veteran's report of having fallen in service, and the finding of an abnormal spine upon service separation examination; and 4) the prior VA examinations of record. 

Second, if the examiner finds that the low back disorder was not clearly and unmistakably not aggravated, then the examiner must provide an opinion whether it is at least as likely as not (50 percent or better probability) that this current back disorder is related to service.  For purposes of this opinion, the examiner must presume the back disorder did not pre-exist service.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




